Order entered December 31, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01147-CV

  THE URBAN LEAGUE OF GREATER DALLAS AND NORTH CENTRAL TEXAS,
                          INC., Appellant

                                               V.

                 LARRY SHAWN D/B/A FIX MY PHONE BILL, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06156

                                           ORDER
       On November 16, 2018, we granted appellant an extension of time to pay for the

appellate record and ordered appellant to file, no later than December 17, 2018, written

verification it had paid or made arrangements to pay the clerk's and reporter's fees. To date,

however, appellant has not complied. Accordingly, we ORDER appellant to file the requested

verification no later than January 10, 2019. We caution appellant that failure to provide written

verification it has paid the reporter's fee may result in the appeal being submitted without the

reporter's record and failure to provide verification it has paid the clerk's fee may result in

dismissal of the appeal without further notice. See Tex. R. App. P. 37.3(b),(c).

                                                      /s/   DAVID EVANS
                                                            JUSTICE